UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4816


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

PAUL NORFLEET,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:08-cr-00114-MSD-FBS-2)


Submitted:   October 20, 2010              Decided:   November 19, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan L. Saunders, Newport News, Virginia, for Appellant.        Scott
W. Putney, Assistant United States Attorney, Newport             News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Paul Norfleet was convicted of possession of a firearm

with an obliterated serial number, 18 U.S.C. § 922(k) (2006)

(Count Three), carjacking, 18 U.S.C. § 2119 (2006) (Count Four),

and    use    of     a    firearm     during    the      commission      of    a    crime   of

violence,       18       U.S.C.     § 924(c)(1)         (2006)    (Count      Five).        He

received      an     aggregate      sentence       of    205   months.        Norfleet      now

appeals.       His attorney has filed brief pursuant to Anders v.

California,         386    U.S.   738    (1967),        raising   several      issues       but

stating       that       there    are    no    meritorious        issues      for    appeal.

Norfleet       has       filed    a     pro    se       supplemental      brief      raising

additional issues.           We affirm.



                                               I

              Both counsel in the Anders brief and Norfleet in his

pro se brief claim that the evidence was insufficient to convict

him.         When    a    defendant      challenges        the    sufficiency        of     the

evidence, we consider whether the evidence, when viewed in the

light most favorable to the Government, was sufficient for a

rational trier of fact to have found the essential elements of

the crime beyond a reasonable doubt.                       Glasser v. United States,

315 U.S. 60, 80 (1942); United States v. Cameron, 573 F.3d 179,

183 (4th Cir. 2009).                  We must sustain a verdict supported by

substantial evidence.                 Glasser, 315 U.S. at 80.                     We do not

                                               2
review   the   credibility    of     witnesses,        and   we    assume    the    jury

resolved all contradictions in the testimony in favor of the

Government.     United States v. Sun, 278 F.3d 302, 312 (4th Cir.

2002).

           To secure a conviction under 18 U.S.C. § 2119, the

Government must prove that the defendant “(1) with intent to

cause death or serious bodily harm (2) took a motor vehicle

(3) that   had    been     transported,             shipped,      or   received       in

interstate or foreign commerce (4) from the person or presence

of another (5) by force and violence or intimidation.”                         United

States v. Foster, 507 F.3d 233, 246-47 (4th Cir. 2007) (internal

quotation marks omitted).            With respect to the first element,

“[t]he government need not prove that the defendant actually

intended to cause the harm; it is sufficient that the defendant

was   conditionally   prepared       to       act    if   the     person    failed   to

relinquish the vehicle.”       Id. at 247.

           Evidence   at     trial    established         that     Norfleet,       Brian

Clark, and Juan Vargas accosted Torriano Ponds in a parking lot

on May 22, 2008.      Norfleet pointed a gun at Ponds’ chest and

demanded “everything” from Ponds, who turned over his car keys,

cell phone, and other items.              Norfleet then forced Ponds into

the trunk of the car, and the three assailants drove away with

Ponds in the trunk.        Ponds was able to escape and call police,

who quickly located Ponds’ car and captured Clark and Norfleet.

                                          3
It was stipulated that Ponds’ car had traveled in interstate

commerce.

              Viewed in the light most favorable to the Government,

the evidence was sufficient to convict Norfleet of carjacking.

With regard to the intent element of the offense, we conclude

that    the     jury   could    have     found       that,    at    the     moment   the

carjacking began, Norfleet would have shot Ponds had Ponds not

relinquished control of the car.                 In other words, Norfleet was

“conditionally prepared to act if [Ponds] failed to relinquish

the vehicle.”      See id.

              To establish a violation of 18 U.S.C. § 922(k), the

Government must prove that the defendant knowingly possessed the

firearm and knew that the serial number of the firearm had been

removed, obliterated, or altered.                United States v. Johnson, 381

F.3d 506, 508 (5th Cir. 2004).                “Knowledge of the defacement of

the    serial    number   may    be    inferred       where     the   defendant      has

possessed the gun under conditions under which an ordinary man

would have inspected the pistol and discovered the absence of a

serial number.”        United States v. Sullivan, 455 F.3d 248, 261

(4th Cir. 2006).

              Evidence at trial was sufficient to convict Norfleet

under    § 922(k).        A    firearm     whose       serial      number    had     been

obliterated      was   recovered       from    the    area    where       Norfleet   was

apprehended. Clark identified the firearm, Government’s Exhibit

                                          4
2, as the one Norfleet used during the carjacking.                             Further,

there was testimony that Norfleet had possessed that gun since

2007, that he had committed another robbery with it, and that

the serial number of the gun had been ground away.                               Because

Norfleet had possessed the gun for a substantial period of time,

the jury could infer that he knew the serial number had been

obliterated.

            To establish a violation of 18 U.S.C. § 924(c)(1), the

Government       must   establish    that     the    defendant     “during       and   in

relation to any crime of violence . . . use[d] or carrie[d] a

firearm”    or     possessed   a    firearm    “in    furtherance        of   any   such

crime.”     The evidence was sufficient to convict Norfleet of this

offense.     Testimony established that Norfleet pointed the gun at

Ponds while robbing him and forcing him into the trunk of his

car.      Carjacking is a crime of violence.                      United States v.

Gonzalez-Melendez, 594 F.3d 28, 31 (1st Cir. 2010); see United

States v. Foster, 507 F.3d at 241.



                                         II

             The     parties     appeared      on    March    12,        2009,      fully

expecting Norfleet to enter a guilty plea in accordance with a

plea    agreement.       Instead,     Norfleet,       who   had    not    signed       the

agreement, moved for a new attorney.                  The court then conducted

an     extensive     colloquy,      questioning      Norfleet,      the       Assistant

                                         5
United States Attorney (AUSA), and Bryan Saunders, Norfleet’s

lawyer.       The      colloquy      disclosed      that     Saunders,       who    had

represented Norfleet since November 2008: had met with Norfleet

between eight and ten times; had discussed the case with the

AUSA at least a dozen times; had corresponded extensively with

the   AUSA    about     the    case;    had      experienced     no    communication

problems     with     Norfleet      until   the     day    before     the   March    12

hearing; had reviewed all discovery and shared discovery with

Norfleet;    and     had     informed   Norfleet     that,      regardless    of    the

recommendation        that     he   plead       guilty,    he   was    prepared      to

represent him at trial.

             Following the colloquy, the court denied the motion.

The court found that Norfleet was dissatisfied with Saunders’

representation because Saunders had urged him to plead guilty,

while Norfleet wanted to go to trial.                The court determined that

Saunders was fully prepared to appropriately defend Norfleet at

the upcoming trial.            In short, the court found that there was

nothing that should prevent Saunders from conducting an adequate

defense.     The court observed that the disagreement as to whether

Norfleet should plead guilty was an insufficient reason to grant

a motion for substitute counsel.                 Accordingly, the court denied

the motion.         Norfleet contends on appeal that this ruling was

erroneous.



                                            6
              While a criminal defendant has a right to counsel of

his own choosing, that right is “not absolute” but is limited so

as not to “deprive courts of the exercise of their inherent

power    to    control          the     administration            of    justice.”            United

States v. Gallop, 838 F.2d 105, 108 (4th Cir. 1988).                                        Thus, a

defendant’s      right          to    substitute        counsel         after       the     court’s

initial appointment is restricted, and he must show good cause

as to why he should receive substitute counsel.                              Id.

              We review for abuse of discretion the district court’s

ruling    on     a     motion         for    substitution          of    counsel.            United

States v.      Reevey,          364   F.3d     151,    156   (4th       Cir.       1994).      When

analyzing      the         district         court’s    decision         on     a     motion      for

substitution, we consider three factors: “(1) the “timeliness of

[the motion]; (2) the adequacy of the court’s inquiry into [the

defendant’s]         complaint         about     counsel;         and    (3)       whether     [the

defendant      and     defense         counsel]       experienced        a     total      lack   of

communication preventing an adequate defense.”                            Id.

              Application of these factors convinces us that there

was no abuse of discretion.                     The motion was timely, as it was

made    almost       one    month      before    trial,      which      was     scheduled        for

April 7, 2009.             See United States v. Mullen, 32 F.3d 891, 896

(4th Cir. 1994) (finding motion for substitution filed twenty-

three days before trial was timely).                         As previously stated, the

court    conducted          a    lengthy      colloquy       in    order       to    decide      the

                                                 7
motion.        Finally, there is nothing in the record to suggest a

breakdown      in    communication    so    great         that    Saunders     could      not

adequately defend Norfleet.              In this regard, we have observed

that a disagreement over strategy and tactics, such as existed

here, does not constitute a communication breakdown sufficient

to warrant replacing counsel.                  United States v. Johnson, 114

F.3d 435, 443 (4th Cir. 1997).



                                         III

               Norfleet claims that a two-level enhancement to his

offense level based on his role in the offense was improper.                               A

defendant qualifies for the enhancement if he was “an organizer,

leader, manager, or supervisor in any criminal activity other

than    described     [in   other    sections        of    the    Guideline].”           U.S.

Sentencing       Guidelines    Manual      § 3B1.1(c)            (2008).       We    review

sentencing       adjustments    based      on    a    defendant’s          role     in   the

offense for clear error.            United States v. Sayles, 296 F.3d 219,

224 (4th Cir. 2002).

               We conclude that the enhancement was proper.                         It was

Norfleet who asked Vargas and Clark whether they wanted to “do

something” with his gun, held Ponds at gunpoint, told him to

turn    over    “everything”    and    instructed          him    to   climb      into    the

trunk    of    the   car.     Norfleet     clearly         held    a   leadership        role

during the commission of the offense.

                                           8
                                           IV

            In his pro se brief, Norfleet asserts that the jury

instructions    on    Count    Five    (charging       the   § 924(c)   violation)

constructively amended that Count.                 Having carefully compared

the    indictment     with   the    jury    instructions,       we   conclude     that

there was no constructive amendment.                   The indictment charged,

and the jury was instructed that the Government had to prove,

that Norfleet used and carried a firearm during and in relation

to a crime of violence, carjacking, or that he possessed the

firearm in furtherance of that crime.



                                           V

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                    We therefore

affirm.    This court requires that counsel inform his client, in

writing,   of   his    right   to     petition    the    Supreme     Court   of    the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy was served on the client.                     We dispense with

oral    argument     because   the     facts     and    legal    contentions      are




                                           9
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    10